Citation Nr: 1708670	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) rated 30 percent, effective March 2, 2007.  The Veteran appealed the rating assigned, during the course of that appeal, a claim for TDIU was raised in the context of the increased rating claim  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A final February 2013 Board decision granted a 70 percent rating for PTSD (resolving the matter of the schedular rating for such disability) and remanded the TDIU claim for further development.  The TDIU claim was once again remanded by the Board in September 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

The Veteran's service-connected PTSD renders him unable to follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991 ), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16 (a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

In March 2007, the Veteran submitted a claim seeking service connection for PTSD.  In a January 2012 statement, he reported that he had to retire early from his job because of his PTSD and such symptoms as a desire to isolate, racing thoughts, poor sleep and poor concentration.  A December 2016 Veteran's Application for Increased Compensation Based on Unemployability notes that the Veteran retired early from his job of nearly 40 years as a telephone repairman in June 2011.  The Veteran reported that he had earned his GED, and had no college or other training.

The Veteran's service-connected disabilities are: PTSD, rated 70 percent; bilateral hearing loss, rated 20 percent; and tinnitus, rated 10 percent.  His combined disability rating is 70 percent, effective March 2, 2007, and 80 percent, effective February 12, 2008.  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14 (a) beginning March 2, 2007. 

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.

A July 2016 VA examination report shows that PTSD prevents the Veteran from following a substantially gainful occupation.  Specifically, the examiner reviewed the claims file, examined the Veteran and noted:

THE VETERAN HAD WORKED AS A LINEMAN AND INSTALLER FOR THE LOCAL PHONE COMPANY WHICH HAS CHANGED HANDS SEVERAL TIMES DURING HIS CAREER.  EARLIER IN HIS CAREER HE REPORTED THAT HE WAS ABLE TO FUNCTION MUCH BETTER AS HE WAS ALONE FOR MOST OF THE TIME AND HIS INTERACTION WITH CUSTOMERS WAS QUITE LOW.  MANY TIMES HE COULD DO HIS JOB FROM OUTSIDE AND NOT EVEN HAVE ANY CONTACT WITH THE CUSTOMERS.  HOWEVER, AS TIME PASSED AFTER DEREGULATION HIS SUPERIOR BEGAN TO INSIST THAT HE MEET WITHOR CONTACT THE CUSTOMER AND "UPSELL" ADDITIONAL SERVICES.  HIS ABILITY TO CONCENTRATE AND LEARN ABOUT NEW PRODUCTS HAD BEEN HARD FOR HIM ALL THROUGH HIS CAREER. HE REPORTED HOW INTRUSSIVE THOUGHTS OF HIS SERVICE WOULD DISTURB HIM WHEN HE ATTEMPTED TO CONCENTRATE AND LEARN.

The Veteran reported losing his temper and getting into a fist fight with his supervisors because he was so overwhelmed.  The examiner noted that the Veteran had reported this history previously, indicating that he was consistent in his report of symptoms.  

The 2016 VA examiner opined that the Veteran was:

COMPLETELY DISABLED TO BOTH SOCIAL AND OCCUPATIONAL FUNCTIONING, SAVE HIS CONTINUED ABILITY TO ATTEND HIS CHURCH. GIVEN HIS CHRONIC DIFFICULTY WITH CONCENTRATION AND HIS RECORD OF FAILURE OF PHARMOTHERAPY THE EXAMINER FINDS THAT THE VETERAN IS COMPLETELY DISABLED IN OCCUPATIONAL FUNCTIONING.  THE ONLY TYPES OF EMPLOYMENT THAT MIGHT BE POSSIBLE FOR HIM TO PURSUE WOULD BE ONE WHERE HE COULD USE HIS CURRENT SKILLS AND KNOWLEDGE SECONDARY TO HIS IMPAIRED CONCENTRATION AND LEARNING ABILITY AND ONE WHERE HE WORKS ALONE.  AS THERE HAS BEEN A TREMENDOUS CHANGE IN THE SKILLS AND EQUIPMENT NOW USED IN THE TELECOM INDUSTRY THE EXAMINER DOES NOT KNOW WHAT THIS MIGHT BE. . . . THE EXAMINER OPINES THAT THE VETERAN IS AS LEAST LIKELY AS NOT COMPLETELY DISABLED AS TO HIS OCCUPATIONAL FUNCTIONING.  

The examiner noted that a previous VA PTSD examination and opinion (from 2007) was provided by a resident and that the examiner's opinion that the Veteran was only mildly occupationally impaired was not supported by the Veteran's symptoms at the time.  These symptoms included frequent conflicts and loss of impulse control with customers, supervisors and co-workers, feelings of panic, insomnia, and poor concentration. 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  The Veteran has reported regularly attending church and doing some chores around the house.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected PTSD (as described above) is such that he is unable to secure and follow a substantially gainful occupation.  The Board finds the 2016 VA examiner's opinion to be highly probative as it was based on the Veteran's reported history, including previous examinations, and an examination of the Veteran.  In addition, there is no indication from the record that the Veteran has received training that would be applicable to a different type of employment.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert 1 Vet. App. at 53-56.


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


